

THESTREET.COM, INC.
AGREEMENT FOR GRANT
OF
RESTRICTED STOCK UNITS
UNDER
2007 PERFORMANCE INCENTIVE PLAN
  
[DATE]
________________
c/o TheStreet.com, Inc.
14 Wall Street
15th Floor
New York, NY 10005
Dear ______:
 
      This letter (the “Letter”) sets forth the terms and conditions of the
grant of Restricted Stock Units (“RSUs”) hereby awarded to you by TheStreet.com,
Inc. (the “Company”), in accordance with the provisions of the Company's 2007
Performance Incentive Plan (the “Plan”).
 
      This award is subject to the terms and conditions set forth in the Plan,
any rules and regulations adopted by the Board of Directors of the Company (the
“Board”) or the committee of the Board which administers the Plan (the
“Committee”) that are not inconsistent with the provisions of this Letter. Any
term used in this Letter and not defined herein shall have the meaning set forth
in the Plan.
 
      1.     Grant of RSUs
 
              You have been granted __________ RSUs. Each RSU represents the
right to receive one share of the Company’s Common Stock (“Common Stock”) on the
applicable vesting date for such RSU. No RSU may be sold, transferred, assigned,
pledged or otherwise encumbered by you; provided that the foregoing shall not
affect your right to name a beneficiary under Section 13 of the Plan. Until such
time as stock certificates for the shares of Common Stock represented by the
RSUs have been delivered to you in accordance with Section 4 below, you shall
have none of the rights of a stockholder with respect to the Common Stock.
 
              However, this grant includes the grant of dividend equivalents
with respect to your RSUs. The Company will maintain a bookkeeping account to
which it will credit, whenever dividends (other than stock dividends for which
an adjustment is made to the number of shares of Common Stock subject to the
RSUs pursuant to Section 4.4 of the Plan in the same percentage as paid on
outstanding Common Stock) or distributions are paid on the Common Stock, an
amount equal to the amount of such dividend or distribution paid on a share of
Common Stock for each of your then-outstanding RSUs covered by this Letter. The
accumulated dividend equivalents will vest on the applicable vesting date for
the RSU with respect to which such dividend equivalents were credited, and will
be paid in cash (or, if the dividend or distribution is paid in kind, in the
same kind) at the time a stock certificate evidencing the shares represented by
such vested RSU is delivered to you.

 
1

--------------------------------------------------------------------------------

 

     2.      Vesting of RSUs
 
              Your RSUs will become vested (and paid in accordance with Section
4 below) with respect to the following number(s) of shares of Common Stock on
the following date(s) as set forth below, provided that you are in the Service
(as defined below) of the Company or one of its subsidiaries on such date and
the RSUs have not been forfeited in accordance with Section 6:
 
Anniversary of Grant
       
Date 
 
Number of Shares of Common Stock 
1st Anniversary
       
2nd Anniversary
       
3rd Anniversary
       
4th Anniversary
       
5th Anniversary
       



For purposes hereof, you shall be considered to be in the "Service" of the
Company or one of its subsidiaries if you are an employee of the Company (or one
if its subsidiaries, as applicable) on the applicable vesting date. Except as
provided in Sections 3 and 6 below, if your Service terminates for any reason,
the RSUs granted to you which have not vested shall be forfeited upon such
termination of Service.
 
     3.      Accelerated Vesting in Certain Events
 
 
a.
Upon a Change of Control

 
In the event of the consummation of a Change of Control, all of the unvested
RSUs held by you shall become fully vested and be paid in accordance with
Section 4 below.
 
 
b.
Upon Death or Disability

 
In the event your employment with the Company or one of its subsidiaries is
terminated by reason of your death or Disability (as defined below), a portion
or all of the unvested RSUs held by you shall become vested as provided below in
this Section 3(b) and be paid in accordance with Section 4 below. The portion of
the unvested RSUs that will vest shall be determined by (i) multiplying the full
number of RSUs covered by this Letter by a fraction, the numerator of which
shall be the number of months you were employed by the Company or one of its
subsidiaries after the date of this Letter (up to a maximum of sixty months),
and the denominator of which shall be sixty, and then (ii) subtracting from the
resulting sum the number of RSUs which had previously vested. As an example, and
for the avoidance of doubt, if a death or Disability happens one year after the
date of this Letter, the net number of RSUs that would vest under this provision
would equal (______ x 12/60) – ______ (the RSUs that vested according to their
normal annual vesting schedule) = _________.

 
2

--------------------------------------------------------------------------------

 

For purposes of this Letter, “Disability” shall mean physical or mental
incapacity of a nature which prevents you, in the good faith judgment of the
Committee, from performing your duties and responsibilities to the Company in
the position in which you then are employed, for a period of 90 consecutive days
or 150 days during any year, with each year under this Letter commencing on each
anniversary of the date hereof.
 
     4.      Delivery of Common Stock
 
              Upon the vesting of your RSUs pursuant to Sections 2 or 3 above, a
certificate for the shares of Common Stock represented by your vested RSUs shall
be registered in your name and delivered to you as soon as practicable, but no
later than thirty (30) days, after each of the vesting dates set forth in
Sections 2 and 3. Common Stock delivered upon the vesting of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture (other than as set forth in Section 6), and will
entitle the holder to all rights of a stockholder of the Company.
 
The Company will use reasonable commercial efforts to cause its Registration
Statement on Form S-8 (or successor form) filed with the Securities and Exchange
Commission covering shares subject to the Plan to remain effective and current
until such times as all of your RSUs are either delivered hereunder or forfeited
under Section 6 and, until three months after you cease being an “affiliate” of
the Company, to maintain a resale prospectus thereunder (or otherwise register
under the Securities Act of 1933, as amended) the Common Stock underlying your
RSUs.
 
     5.      Income Tax Withholding
 
              You will be required to pay, pursuant to such arrangements as the
Company may establish from time to time, any applicable federal, state and local
withholding tax liability at the time that the value of the RSUs and/or related
dividend equivalents becomes includable in your income. In this regard, you will
have the right to elect to have the minimum amount of any required tax
withholding with respect to the vesting of RSUs satisfied by having the Company
withhold a number of shares of Common Stock otherwise deliverable to you in
connection with the vested RSUs having a Fair Market Value equal to such
withholding tax liability.
 
For purposes of this Letter, “Fair Market Value” of a share of Common Stock on
any date shall be (i) if the principal market for the Common Stock is a national
securities exchange, the closing sales price per share of the Common Stock on
such day (or, if such exchange is not open on such day, on the next day such
exchange is open) as reported by such exchange or on a consolidated tape
reflecting transactions on such exchange, or (ii) if the principal market for
the Common Stock is not a national securities exchange, the closing average of
the highest bid and lowest asked prices per share of Common Stock on such day
(or, if such market is not open on such day, on the next day such market is
open) as reported by the market upon which the Common Stock is quoted, or an
independent dealer in the Common Stock, as determined by the Company in good
faith; provided, however, that if clauses (i) and (ii) are all inapplicable, or
if no trades have been made and no quotes are available for such day, the Fair
Market Value of the Common Stock shall be determined by the Committee in good
faith by any method consistent with applicable regulations adopted by the United
States Treasury Department relating to stock options or stock valuation.

 
3

--------------------------------------------------------------------------------

 

     6.      Forfeiture Events and Claw-Back
 
Notwithstanding anything else in this Letter, all RSUs that have not been paid
to you by delivery of the underlying shares of Common Stock as required by
Section 4 (or, in the case of the termination of your employment by the Company
without Cause, have not been vested), prior to the fifth anniversary of the date
of grant of these RSUs shall be forfeited without payment (regardless of the
vested status of the RSUs) if any one of the following occurs prior to delivery
as required by Section 4 of the shares of Common Stock underlying the RSUs (or,
in the case of the termination of your employment by the Company without Cause,
prior to vesting): (i) the Company involuntarily terminates your employment with
or without Cause; (ii) you voluntarily terminate your employment prior to the
fifth anniversary of this Agreement; (iii) you engage in Competitive Activity
(as defined below) with the Company or any of its subsidiaries during your
employment by the Company or any of its subsidiaries or within two (2) years
after the cessation of your employment with the Company; or (iv) you breach any
of the Restrictive Covenants set forth in Section 7 within two (2) years after
your cessation of employment with the Company or any subsidiary. The Company
reserves the right (as provided below) to claw-back shares of Common Stock
delivered under this Letter if you engage in Competitive Activity or violate any
of the Restrictive Covenants within two (2) years after the delivery (vesting in
the case of termination of your employment by the Company without Cause) of such
shares of Common Stock. If the Committee determines, in its good faith
discretion, that all or some portion of the shares of Common Stock delivered to
you will be clawed-back, then you shall be required to repay to the Company an
equal number of shares of Common Stock to that so delivered to you or, at your
option, cash equal to the Fair Market Value at the date of delivery to you of
such shares of Common Stock or a combination of shares of Common Stock having a
Fair Market Value on the date of repayment equal to the Fair Market Value of
such shares at the date of delivery thereof to you and such cash, in each case
reduced by the amount of taxes paid by you with respect to the vesting, delivery
and sale of such shares. In addition to any other remedy available to the
Company under applicable law, the Company shall have the right to offset any
other amounts payable to you by the amount of any required repayment by you
which has not been repaid.

 
4

--------------------------------------------------------------------------------

 

For purposes of this Letter, “Cause” shall be determined by the Committee in the
exercise of its good faith judgment, in accordance with the following
guidelines: (i) your willful misconduct or gross negligence in the performance
of your obligations, duties and responsibilities in the position at the Company
that you held as of the termination of your employment by the Company, including
those as an employee of the Company set forth in the Company’s Code of Business
Conduct and Ethics dated June 1, 2006, as same may be amended from time to time
provided such amendment affects all executive officers of the Company, (ii) your
dishonesty or misappropriation, in either case that is willful and material,
relating to the Company or any of its funds, properties, or other assets, (iii)
your inexcusable repeated or prolonged absence from work (other than as a result
of, or in connection with, a Disability), (iv) any unauthorized disclosure by
you of Confidential Information or proprietary information of the Company in
violation of Section 7(d) which is reasonably likely to result in material harm
to the Company, (v) your conviction of a felony (including entry of a guilty or
nolo contender plea) involving fraud, dishonesty, or moral turpitude, (vi) a
violation of federal or state securities laws, or (vii) the failure by you to
attempt to perform faithfully your duties and responsibilities to the Company in
the position in which you are employed at the time of the termination of your
employment by the Company, or other material breach by you of this Letter,
provided any such failure or breach described in clauses (i), (ii), (iii), (iv),
(vi) and (vii) is not cured, to the extent cure is possible, by you within
thirty (30) days after written notice thereof from the Company to you; provided,
however, that no failure or breach described in clauses (i), (ii), (iii), (iv),
(vi) and (vii) shall constitute Cause unless (x) the Company first gives you
written notice of its intention to terminate your employment for Cause and the
grounds of such termination no fewer than ten (10) days prior to the date of
termination; and (y) you are provided an opportunity to appear before the Board,
with or without legal representation at your election to present arguments on
your own behalf and (z) if you elect to so appear, such failure or breach is not
cured, to the extent cure is possible, within thirty (30) days after written
notice from the Company to you that, following such appearance, the Board has
determined in good faith that Cause exists and has not, following the initial
notice from the Company, been cured; provided further, however, that
notwithstanding anything to the contrary in this Letter and subject to the other
terms of this proviso, the Company may take any and all actions, including
without limitation suspension (but not without pay), it deems appropriate with
respect to you and your duties at the Company pending such appearance and
subsequent to such appearance during which such failure or breach has not been
cured. No act or failure to act on your part will be considered “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interests of the Company.
 
For purposes of this Letter, “Competitive Activity” means your service as a
director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or you permit your name to be used in connection with the activities
of, any other business or organization anywhere in the United States, or in any
other geographic area in which the Company or any of its subsidiaries operates
or with respect to which the Company provides financial news and commentary
coverage (or from which such other business or organization provides financial
news and commentary coverage of the United States), which engages in a business
that competes with any business in which the Company or any subsidiary is
engaged (a “Competing Business”; provided, however, that, notwithstanding the
foregoing, it shall not be a Competitive Activity for you to (i) become the
registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that you do not otherwise participate
in the business of such corporation or (ii) work in a non-competitive business
of a company which is carrying on a Competing Business, the revenues of which
represent less than twenty percent (20%) of the consolidated revenues of that
company, or, as a result thereof, owning compensatory equity in that company).
 
     7.      Restrictive Covenants
 
 
a.
Non-Competition.

 
 
You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not engage in Competitive Activity with the
Company or any of its subsidiaries.

 
 
5

--------------------------------------------------------------------------------

 

 
b.
Non-Solicitation of Employees

 
You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not solicit for employment or hire, in any
business enterprise or activity, any employee of the Company or any subsidiary
who was employed by the Company or a subsidiary during your period of employment
by the Company or a subsidiary provided that (a) the foregoing shall not be
violated by any general advertising not targeted at Company or subsidiary
employees nor by you serving as a reference upon request, and (b) you may
solicit and hire former employees of the Company or its subsidiaries who had
ceased being such employees for a period of at least six (6) months prior to any
such solicitation or hiring.
 
 
c.
Non-Solicitation of Clients and Vendors

 
You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not solicit, in any business enterprise or
activity, any client, customer, third-party service provider, or vendor of the
Company or any subsidiary who was such during your period of employment by the
Company or a subsidiary to (i) cease being a client, customer, third-party
provider or vendor of the Company or any subsidiary or (ii) become a client,
customer, third-party provider or vendor of a Competing Business unless (without
you having solicited such person to cease such relationship) such person or
entity ceased being a client, customer, third-party provider or vendor of the
Company or any subsidiary for a period of at least six (6) months prior to such
solicitation.
 
 
d.
Non-Disparagement

 
During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall not make, and the Company shall not authorize any of its
employees to make, any statements, written or oral, to any third party which
disparage, criticize, discredit or otherwise operate to the detriment of you (in
the case of statements made by the Company) or the Company, its present or
former officers, shareholders, directors and employees and their respective
business reputation and/or goodwill (in the case of statements made by you),
provided, however, that nothing in this Section 7(d) shall prohibit either party
from (i) making any truthful statements or disclosures required by applicable
law regulation or (ii) taking any action to enforce its rights under this Letter
or any other agreement in effect between the parties.
 
 
6

--------------------------------------------------------------------------------

 

 
e.
Confidentiality

 
 
1)
During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall keep secret and retain in strictest confidence, any and
all Confidential Information relating to the Company, except where your
disclosure or use of such Confidential Information is in furtherance of the
performance by you of your duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Letter, “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during your
employment, products, services and development, or information received from
others that the Company is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company), and you shall not disclose such confidential
information to any Person (as defined below) other than the Company, except with
the prior written consent of the Company, as may be required by law or court or
administrative order (in which event you shall so notify the Company as promptly
as practicable), or in performance of your duties on behalf of the Company.
Further, this Section 7(e) shall not prevent you from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Letter or other agreement between the parties, provided such
disclosure is necessary for you to assert any claim or defense in such
proceeding.

 
 
For purposes of this Letter, “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

 
 
2)
Upon your termination of employment for any reason, you shall return to the
Company all copies, reproductions and summaries of Confidential Information in
your possession and use reasonable efforts to erase the same from all media in
your possession, and, if the Company so requests, shall certify in writing that
you have done so, except that you may retain such copies, reproductions and
summaries during any period of litigation, arbitration or mediation referred to
in Section 7(e)(1). All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, you shall be entitled to retain
copies of (i) information showing your compensation or relating to reimbursement
of expenses, (ii) information that is required for the preparation of your
personal income tax return, (iii) documents provided to you in your capacity as
a participant in any employee benefit plan, policy or program of the Company and
(iv) this Letter and any other agreement by and between you and the Company with
regard to your employment or termination thereof.

 
 
7

--------------------------------------------------------------------------------

 

 
3)
All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by you during
your employment, and all business opportunities presented to you during your
employment, shall be owned by and belong exclusively to the Company, provided
that they reasonably relate to any of the business of the Company on the date of
such creation, development, obtaining or conception, and you shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Letter, (x) the term “Intellectual Property”
means and includes any and all trademarks, trade names, service marks, service
names, patents, copyrights, and applications therefor, and (y) the term
“Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

 
The parties acknowledge that the restrictions contained in this Section 7 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Letter, without
receiving the additional consideration offered by you in binding yourself to any
of these restrictions. In the event of a breach or threatened breach by you of
any of these restrictions, the Company shall be entitled to apply to any court
of competent jurisdiction for an injunction restraining you from such breach or
threatened breach; provided, however, that the right to apply for an injunction
shall not be construed as prohibiting the Company from pursuing any other
available remedies for such breach or threatened breach.
 
     8.      No Guarantee of Continuation of Service
 
              This grant of RSUs does not constitute an assurance of continued
Service for any period or in any way interfere with the Company’s right to
terminate your Service.
 
     9.      Administration
 
              The Committee has the sole power to exercise its good faith
judgment to interpret the Plan and this Letter and to act upon all matters
relating this grant to the extent provided in the Plan and not inconsistent with
the terms of this Letter. Any decision, determination, interpretation, or other
action taken pursuant to the provisions of the Plan and this Letter by the
Committee shall be final, binding, and conclusive.
 
 
8

--------------------------------------------------------------------------------

 

     10.      Section 409A
 
             Notwithstanding any provision of the Plan or this grant to the
contrary, if you are a “specified employee” as determined by the Board or the
Committee, in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended or any regulations or Treasury guidance promulgated thereunder
(“Section 409A”), you shall not be entitled to any payments of amounts which
constitute deferred compensation within the meaning of Section 409A upon a
termination of your employment until the earlier of (i) the date which is six
months after your termination of employment for any reason other than death
(except that during such six (6) month period you may receive total payments
from the Company that do not exceed the amount specified in Treas. Reg. Section
1.409A-1(b)(9) or that constitute a short-term deferral within the meaning of
Section 409A), or (ii) the date of your death.
 
             Notwithstanding any provision of the Plan or this Letter to the
contrary, to the extent any compensation or award which constitutes deferred
compensation within the meaning of Section 409A shall vest upon the occurrence
of a Change of Control and such Change of Control does not constitute a “change
in the ownership or effective control” or a “change in the ownership or a
substantial portion of the assets” of the Corporation within the meaning of
Section 409A, then notwithstanding such vesting, payment will be made to you on
the earliest of (i) your “separation from service” with the Company (determined
in accordance with Section 409A) or, if you are a specified employee within the
meaning of Section 409A, such later date as provided in the preceding paragraph,
(ii) the date payment otherwise would have been made, or (iii) the date of your
death.
 
If any provision of this Agreement or of any award of compensation, including
equity compensation or benefits would cause you to incur any additional tax or
interest under Section 409A, the parties agree to negotiate in good faith to
reform such provision in such manner as to maintain, to the maximum extent
practicable, the original intent and economic terms of the applicable provision
without violating the provisions of Section 409A.
 
     11.      Amendment
 
             The Committee may from time to time amend the terms of this grant
in accordance with the terms of the Plan in effect at the time of such
amendment, but no amendment which is unfavorable to you can be made without your
written consent.
 
             The Plan is of unlimited duration, but may be amended, terminated
or discontinued by the Board at any time. However, no amendment, termination or
discontinuance of the Plan will unfavorably affect this grant.
 
              Notwithstanding the foregoing, the Committee expressly reserves
the right to amend the terms of the Plan and this grant with your consent which
shall not be unreasonably withheld to the extent it determines that such
amendment is necessary or desirable for an exemption from or compliance with the
distribution, acceleration, and election requirements of Section 409A of the
Code.
 
 
9

--------------------------------------------------------------------------------

 

     12.      Notices
 
Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet.com, Inc., 14 Wall Street,
15th Floor, New York, NY 10005, or, in the case of you, at your principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.
 
     13.      Representations
 
The Company hereby represents and warrants that the execution and delivery of
this Letter and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary corporate action of the Company.
 
     14.      Amendment
 
This Letter may be amended only by a written agreement signed by the parties
hereto.
 
     15.      Binding Effect
 
This Letter shall be binding upon and inure to the benefit of the Company and
any successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company.
 
     16.      Governing Law
 
This Letter shall be governed by and construed in accordance with the internal
laws of the State of New York applicable to contracts to be performed wholly
within the state and without regard to its conflict of laws provisions that
would defer to the laws of another jurisdiction, except to the extent the laws
of the State of Delaware mandatorily govern.
 
     17.      Severability
 
If any provision of this Letter shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Letter shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.

 
10

--------------------------------------------------------------------------------

 

     18.      Execution in Counterparts
 
This Letter may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.
 
     19.      Entire Agreement
 
This Letter and award agreements entered into by and between you and the Company
with respect to outstanding incentive awards and incentive awards granted on or
before the date hereof, sets forth the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof and thereof.
 
     20.      Titles and Headings
 
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Letter.
 
     21.      Consent to Jurisdiction
 
The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Letter, and waives the defense of inconvenient forum to the maintenance of any
such action or proceeding.
______________________

 
11

--------------------------------------------------------------------------------

 

This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.
 
Very truly yours,
 
THESTREET.COM, INC.
 
By:  
 
Name: Daryl Otte
Title: Chief Executive Officer



AGREED TO AND ACCEPTED:
   


 
12

--------------------------------------------------------------------------------

 